Case 1:17-cr-00213-CRC Document 153 Filed 05/03/19 Page 1 of 2

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA
v. : Criminal No.: 17-CR-213 (CRC)

MUSTAFA MUHAMMAD MUFTAH
AL-IMAM,

Defendant.

g !RDE §

Upon consideration of the Governinent’s Motion for an In Camera Classified Hearing
Pursuant to Section 6(a) of the Classified Inforrnation Procedures Act (CIPA) and Notiee of
Classified Information at Issue Pursuant to CIPA § 6(b), and any response thereto, and the entire
record in this case, it is this hereby ORDERED that:

The government’s motion is GRANTED.

This Court shall hold an in camera hearing pursuant to § 6(a) of CIPA, 18 U.S.C. App. 3,
on May 3, 2019, at 10:30 a.rn., and the transcripts of the hearing shall be sealed pursuant to § 6(d)
of CIPA.

By May 2, 2019, Defendant must identify the relevance and admissibility of each item of
classified information he reasonably expects to disclose at trial.

At the § 6(a) hearing, this Court shall determine the use, relevance, and admissibility of each
item of classified information that Defendant reasonable expects to disclose at trial. 18 U.S.C. App.
3 § 6(a).

Because the government has a valid interest in protecting classified information from

Case 1:17-cr-OO213-CRC Document 153 Filed 05/03/19 Page 2 of 2

disclosure to the public at trial, the government’s classified information privilege applies With equal
force at the § 6(a) hearings. Accordingly, the Court Will apply the “relevant and helpful” standard
first articulated in United States v. Yunis, 867 F.Zd 617, 623 (D.C. Cir. 1989), to any item of
classified information Defendant reasonably expects to disclose at trial. Only items that are relevant
and at least helpful to the defense Will bc deemed admissible See United Sl'ates v. Smith, 780 F.Zd

1102, 1107-08 (4th Cir. 1985); United States v. Rosen, 557 F.3d 192, 195 n.4 (4th Cir. 2009).

/_.

s//F//; C)L 1
Date THE I"lONORABLE CH_RISTO HER R. COOPER

U.S. DISTRICT COURT JUDVEE

 

 

CC: l

John Cummings

Karen P.W. Seifert

Jolie F. Zimmerrnan

United States Attorney’s Office for the District of Columbia

MattheW J. Peed, Esq.
Counsel for defendant

 

